          Case 3:20-cv-00073-RCJ-WGC Document 19 Filed 04/15/21 Page 1 of 4




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jeremy C. Baron
     Assistant Federal Public Defender
4    District of Columbia Bar No. 1021801
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jeremy_baron@fd.org
7

8    *Attorney for Petitioner Johnny Marquez

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Johnny Marquez,

13                Petitioner,                     Case No. 3:20-cv-00073-RCJ-WGC

14         v.                                     Unopposed motion for extension of
                                                  time in which to file second
15   Dwight Neven, et al.,                        amended petition

16                Respondents.                    (Fourth request)

17

18         Johnny Marquez respectfully moves this Court for an extension of time of four-
19   teen (14) days, from April 12, 2021, to and including April 26, 2021, to file a second
20   amended petition.
21

22

23

24

25

26

27
          Case 3:20-cv-00073-RCJ-WGC Document 19 Filed 04/15/21 Page 2 of 4




1                                         ARGUMENT
2          After the Court appointed counsel to represent Mr. Marquez in this federal
3    habeas action, Mr. Marquez received leave to file an initial first amended protective
4    petition, along with a second amended petition. The second amended petition is cur-
5    rently due April 12, 2021.
6          Counsel respectfully suggests additional time remains necessary to properly
7    prepare the second amended petition. Since the previous extension motion, counsel
8    has finished reviewing the state court record and prior counsel’s file and has made
9    substantial progress on preparing a complete draft of the second amended petition.
10   However, additional time remains necessary to complete the drafting process. Like-
11   wise, additional time remains necessary to apply redactions to any exhibits counsel
12   intends to file with the second amended petition; redactions will likely be necessary
13   because this case involves an alleged child victim. Finally, counsel has scheduled a
14   telephone call through the prison with Mr. Marquez for today’s date and anticipates
15   the possibility of further edits to the second amended petition following that conver-
16   sation. Thus, a brief additional extension remains necessary to finalize and file the
17   second amended petition.
18         Counsel has had many professional obligations in the past two months, includ-
19   ing, among others, a reply in support of a petition filed on February 18, 2021, in Burch
20   v. Baker, Case No. 2:17-cv-00656-MMD-VCF (D. Nev.); an application for a certificate
21   of appealability filed on March 3, 2021, in Richard v. Gentry, Case No. 21-15157 (9th
22   Cir.); a reply brief filed on March 5, 2021, in Cortinas v. Gentry, Case No. 20-16227
23   (9th Cir.); a reply in support of a petition filed on March 18, 2021, in Esquivel v. Wil-
24   liams, Case No. 2:17-cv-02227-RFB-BNW (D. Nev.); a first amended protective peti-
25   tion filed on April 1, 2021, in Stewart v. Hutchings, Case No. 2:20-cv-01046 (D. Nev.);
26   an amicus brief in support of a petition for a writ of certiorari filed on April 1, 2021,
27   in Balbuena v. Cates, Case No. 20-1207 (U.S.); a third amended petition filed on April


                                                  2
          Case 3:20-cv-00073-RCJ-WGC Document 19 Filed 04/15/21 Page 3 of 4




1    2, 2021, in Carley v. Gentry, Case No. 2:14-cv-02097-JCM-BNW (D. Nev.); a reply in
2    support of a petition for a writ of certiorari filed on April 2, 2021, in In re Alfred Paul
3    Centofanti, III, Case No. 20-6957 (U.S.); and a third amended petition filed on April
4    2, 2021, in Hobson v. Howell, Case No. 2:20-cv-00503-KJD-NJK (D. Nev.).
5          Counsel has many additional professional obligations in the next two months,
6    including, among others, a second amended petition due on April 13, 2021, in Thomas
7    v. Williams, Case No. 2:18-cv-00020-GMN-PAL (D. Nev.); a reply brief due on April
8    15, 2021, in Patterson v. Hutchings, Case No. 20-15635 (9th Cir.); a motion for recon-
9    sideration due on April 19, 2021, in Olsen v. Baker, Case No. 20-72428 (9th Cir.); an
10   amended petition due on April 20, 2021, in Carroll v. Dzurenda, Case No. 2:20-cv-
11   01691-GMN-NJK (D. Nev.); and an amended petition due on June 1, 2021, in Patter-
12   son v. Williams, Case No. 2:20-cv-01267-GMN-NJK (D. Nev.).
13         On April 9, 2021, counsel contacted Deputy Attorney General Adam Solinger
14   and informed him of this request for an extension of time. As a matter of professional
15   courtesy, Mr. Solinger had no objection. His lack of objection shouldn’t be considered
16   a waiver of any procedural defenses or statute of limitations challenges, or construed
17   as agreeing with the accuracy of the representations in this motion.
18         In sum, counsel requests an additional fourteen (14) days, up to and including
19   April 26, 2021, in which to file the second amended petition. This is counsel’s fourth
           24, 2021,
20   request for an extension of time to file the second amended petition. This motion isn’t
21   filed for the purposes of delay, but in the interests of justice, as well as in Mr.
22   Marquez’s interest. Counsel respectfully asks the Court to grant the requested ex-
23   tension.
24

25

26

27


                                                   3
     Case 3:20-cv-00073-RCJ-WGC Document 19 Filed 04/15/21 Page 4 of 4




1    Dated April 12, 2021.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4
                                          Federal Public Defender
5
                                          /s/Jeremy C. Baron
6
                                          Jeremy C. Baron
7                                         Assistant Federal Public Defender

8

9                                         IT   IS SO ORDERED:

10

11
                                          ______________________________
12                                        United States District Judge
13
                                          Dated: April 15, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                      4
